Citation Nr: 0921632	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of 
arthroplasty, right fifth toe (right foot disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for a 
back condition and post operative residuals, right foot.  

The case was remanded for further development in October 2005 
and again before the Board in August 2007.  The August 2007 
Board decision denied the Veteran's claims for service 
connection for a right foot disability and a back condition.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2008, 
the Court issued an order that granted a Joint Motion for 
Partial Remand, and remanded the matter to the Board for 
action in compliance with the motion.

The issue of entitlement to service connection for a back 
condition has been withdrawn, as indicated on the Joint 
Motion for Remand, and is no longer a part of this appeal.  
The Board will therefore not discuss that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records indicate repeated 
treatment for fungus between the fourth and fifth digits of 
the right foot, including arthroplasty of the right fifth toe 
in October 1980.  Subsequent records indicate repeated 
treatment for a soft corn between the fourth and fifth digit 
of the right foot, including debridement.  The Veteran was 
afforded a VA examination in October 2006.  The Veteran was 
diagnosed as having an old history of removal of corn from 
the right foot interdigitial space, between fourth and fifth 
toes, and a history of subsequent recurrent tinea pedis in 
the same location, but with a normal examination of the site 
at that time.  

Pursuant to the directive in the Joint Motion for Partial 
Remand, a remand is necessary in order to obtain a new VA 
examination.  Specifically, the Joint Motion found that the 
October 2006 VA examination, on which the Board's decision 
was based, was inadequate because it was not conducted while 
the Veteran' tinea pedis was in an active state.  (See Joint 
Motion for Remand, p. 4).  

The Joint Motion for Remand notes that in Ardison v. Brown, 6 
Vet. App. 405, 407 (1994), the Veteran's tinea pedis was 
rated by analogy to the diagnostic code for eczema and that 
the court interpreted the diagnostic code to provide for 
rating during an active phase and during an inactive phase 
and held that given the appellant's prior history of 
remission and recurrence of tine pedis, the VA examination 
was not adequate because it was not conducted during the 
active phase of the Veteran's disorder.  The Board is 
cognizant that, the U.S. Court of Appeals for Veterans Claims 
("Court") has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Brown, 2 Vet. App. 675 (1992).  Therefore, the Board will 
remand for another VA examination during one of the Veteran's 
episodic exacerbations to obtain the current nature of any 
and all manifestations pursuant to the Joint Motion for 
Remand.


Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that taking 
photographs of the right foot disability 
(i.e., tinea pedis) when it occurs and 
submitting such photographs would aid in 
the consideration of his claim.  Advise 
him to also seek medical treatment when 
the right foot disability is active and 
submit the report of treatment or provide 
sufficient information for VA to obtain 
such report.

2.  The Veteran should be afforded a VA 
examination to determine the current 
nature and extent of any right foot 
disability (i.e., tinea pedis) found to 
be present during the active stage of the 
Veteran's foot disability.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of any right foot disability and 
should indicate whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the disability 
is related to the Veteran's period of 
active duty service.  A detailed 
rationale should be provided for all 
opinions expressed in a typewritten 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.

All indicated testing should be conducted 
and photographs should be obtained if 
deemed warranted.  The claims folder and 
a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND 
and acknowledges such review in the 
examination report.

The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




